•   4   --~




                                                                                   FILED
                                                                                IN CLERK'S OFFICE
                                                                            US DISTRICT COURT E.D.N.Y.

                                                                                  AUG 2 3 2019      *
              UNITED STATES DISTRICT COURT                                 *
              EASTERN DISTRICT OF NEW YORK                                 BROOKLYN OFFICE

              PAUL HAKIME,

                                      Plaintiff,             STIPULATION AND ORDER OF
                                                             DISMISSAL
                                -against-                     17-CV-5127 (WFK) (LB)


              CAPTAIN JOHNSON, Shield No. 834,
              C.O. MEYERS, Shield No. 15357, and
              C.O. STEVEN RENTAS, JR., Shield No.
              108j2,

                                      Defendants.



                              WHEREAS, the parties have reached a settlement agreement and now desire to

              resolve the remaining issues raised in this litigation, without further proceedings and without

              admitting any fault or liability;

                              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

              and between the undersigned, that

                      1.     The above-referenced action is hereby dismissed with prejudice; and
       2.      Notwithstanding the dismissal of this action in accordance with this agreement~

the District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the tenns of the settlement agreement reached between the parties and set forth in the

Stipulation of Settlement executed by the parties in this matter.


Dated: New York, New York
       ~ f t J\      ,2019


CLEARY GOTTLIEB STEEN &                                ZACHARY W. CARTER
HAMILTON LLP                                           Corporation Counsel of the
Attorneys.for Plainfi[f                                   City ofNew York
One Liberty Plaza                                      Attorney for Defendants Johnson, Myers.
New York, New York 10006                                  and Rentas, Jr.
(212) 225~2894                                         100 Church Street, 3rd Floor


By:~                                            By:    N~Y~
B~~                    \-                              AHyse,n N. Qro,~11 ~ ~.Q:4.ly'
Attorney.for Plaintf{f
                                                       Anfr 1cmt GfJ$-ora#0n. Counsel -
                                                                    'VJl'c.Jf'
                                                       SOORDERE :

                                                                          s/WFK
                                                       HON. WILLIAM F.   T , II
                                                       UNITED STATES DIST CT JUDGE
                                                       Dated:   4:J::;4-::..;    ,2019




                                                 2
